Citation Nr: 1755426	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to higher staged initial ratings for lumbar spine osteoarthritis, rated 20 percent prior to April 7, 2015, and 40 percent from April 7, 2015.  

2.  Entitlement to higher staged initial ratings for right patella chondromalacia, rated 20 percent prior to August 24, 2004, and 30 percent from August 24, 2004.  

3.  Entitlement to higher staged initial ratings for right ankle instability, rated 10 percent prior to August 24, 2010, 20 percent from November 1, 2010 through March 28, 2012, and 30 percent from March 29, 2012 (excluding the period from August 24, 2010 through October 31, 2010, during which time a temporary total rating under 38 C.F.R. § 4.30 was in effect).

4.  Entitlement to an initial rating in excess of 30 percent for a stomach condition.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle degenerative joint disease prior to August 24, 2010, and a staged initial in excess of 20 percent from August 24, 2010.  

6.  Entitlement to an effective date earlier than June 20, 2012, for the grant of service connection posttraumatic stress disorder (PTSD), due to military sexual trauma, claimed as loss of sleep and depression.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active duty for training with the Marine Corps Reserve from June 22, 1982 to September 13, 1982, and from July 11, 1983 to September 15, 1983, followed by other periods of active duty for training and inactive duty training.  As the Department of Veterans Affairs (VA) has awarded service connection for disabilities incurred during the aforementioned training periods, these military training periods are "active military service" by virtue of disabilities incurred therein (see 38 C.F.R. § 3.6 (a) (2017)) and the Veteran has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C. § 101 (2) (West 2012); see also 38 C.F.R. § 3.1 (d) (2017).

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2003 (right knee), January 2005 (right ankle), July 2007 (stomach), and February 2015 (PTSD) of the VA Regional Office (RO) in Chicago, Illinois, and a December 2009 (lumbar spine and left ankle) rating decision of the Appeals Management Center in Washington, D.C.

This case was most recently before the Board July 2016, when entitlement to an initial rating in excess of 30 percent for right patella chondromalacia, entitlement to an initial rating in excess of 30 percent for right ankle instability, entitlement to an initial rating in excess of 30 percent for a stomach condition, entitlement to an initial rating in excess of 20 percent for left ankle degenerative joint disease and entitlement to an earlier effective date earlier than November 7, 2013 for the grant of service connection PTSD, were remanded for further evidentiary development.  As the extensive history of the Veteran's claims was recounted in the prior July 2016 remand, for the sake of economy, the procedural history of the claims will not be repeated herein, other than to note that the appeal now returns for appellate review.

Furthermore, as noted in the July 2016 Board remand, the issue of entitlement to a separate evaluation for surgical scars of the right knee, right ankle, and left ankle, associated with service-connected right patella chondromalacia, right ankle instability, and left ankle degenerative joint disease was remanded in the January 2015 Board decision; however, a July 2017 rating decision granted service connection for scar residuals of the left ankle and service connection for scar residuals of the right knee and ankle.  The Veteran has not appealed the evaluations or effective dates of service connection assigned for these disabilities.  Accordingly, these issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As noted in a prior January 2015 Board decision, the Veteran raised entitlement to a TDIU in a June 2012 VA Form 21-8940 (Application for Increased Compensation based on Unemployability), claiming that her service-connected stomach condition prevented her from securing or following any substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Although a July 2017 rating decision found entitlement to TDIU was moot because the Veteran's service-connected disabilities were evaluated as 100 percent disabling and no potential entitlement to an earlier effective date was warranted.  In this regard, the Board recognizes the Veteran was most recently in receipt of a 100 percent rating as of June 20, 2012; however, the issue of entitlement to an initial rating in excess of 30 percent for a stomach condition, stems from a November 16, 2005 grant of service connection, thus this period is for consideration.  Furthermore, the Board acknowledges the Veteran does not currently have a single service-connected disability rated 100 percent to possibly afford her an award of special monthly compensation under 38 U.S.C. § 1114 (s) (West 2012) if it was determined that service-connected disabilities independent of a single service-connected disability rated 100 percent rendered her unemployable.  Nevertheless, the Board does not rule out the possibility of such circumstances arising during the pendency of the Veteran's disagreement with evaluation of the disabilities at issue.  Hence, the Board does not find at this time that the TDIU claim is moot because no single disability is currently rated total (at 100 percent), and thus, the issue is before the Board.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008).

During the pendency of the claims as to the Veteran's disagreement with the initial rating assignments for her lumbar spine osteoarthritis, right patella chondromalacia, right ankle instability and left ankle degenerative joint disease, various rating decisions have increased the evaluations assigned to these claims, as denoted by the characterization of the issues on the title page.  In this regard, most recently, a July 2017 rating decision, in part, granted an evaluation from 20 percent to 40 percent for lumbar spine osteoarthritis, effective April 7, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because these increased evaluations for the Veteran's lumbar spine osteoarthritis, right patella chondromalacia, right ankle instability and left ankle degenerative joint disease, do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2004, the Veteran testified at an RO formal hearing and, in May 2009, she appeared at a hearing before a Veterans Law Judge and transcripts of these hearings are of record.  However, as the Veterans Law Judge who conducted the May 2009 Board hearing is no longer employed at the Board, the Veteran requested a new hearing.  In June 2014, the Veteran and her son testified at a videoconference hearing before the undersigned Veterans Law Judge and transcript of this hearing has been associated with the claims record within Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C. § 5103A (c)(2) (West 2012).  The July 2017 supplemental statement of the case, in part, referenced review of treatment records from the North Chicago VA Medical Center (VAMC) from April 2013 to July 2017.  However, the most recent VA treatment records, from the North Chicago VAMC, are dated in June 2017.  Thus, VA treatment records from the North Chicago VAMC, dated in July 2017 and thereafter, are not of record and are presumptively relevant to the claims regarding the evaluations assigned for lumbar spine osteoarthritis, right patella chondromalacia, a stomach condition, right ankle instability, left ankle degenerative joint disease and entitlement to a TDIU.  Because the Board is not able to access VA treatment records unless they are associated with the record before the Board and because the necessity of obtaining all of the Veteran's VA treatment was precisely identified as a reason for remand by the March 2016 Joint Motion for Partial Remand, a remand to obtain such records is required to ensure complete appellate review.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2) (2017), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Furthermore, any additional development should be completed, to include affording the Veteran VA examinations for the disabilities at issue, if warranted by any newly obtained additional evidence.

In addition, the Veteran was most recently afforded an ankle conditions disability benefits questionnaire for her right and left ankle disabilities in July 2017.  The July 2017 VA examiner was able to quantify the additional function loss, in degrees, due to pain, weakness, fatigability, or incoordination, with flare-ups or during repeated use, with respect to the Veteran's right ankle but not with respect to her left ankle.  Although the Board recognizes the Veteran was examined during a flare-up with respect her right ankle, but not during a flare-up with respect to her left ankle, the record does not reflect the examiner attempted to elicit information from the record or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups or during repeated use with respect to her left ankle.  Sharp v. Shulkin, 29 Vet. App. 26, 29, 2017 U.S. App. Vet. LEXIS 1266 (Sept. 6, 2017).  Thus, an addendum opinion is warranted.  

Also, in pertinent part, the Board remanded the issue of entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for PTSD, for a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In this regard, the Board recognizes a June 2017 rating decision found clear and unmistakable error in the evaluation of PTSD due to military sexual trauma, also claimed as loss of sleep and depression, and assigned an evaluation of 50 percent from June 20, 2012; however, the Board is the final arbiter of its jurisdiction.  Accordingly, in the circumstances presented in this case, and in accordance with the July 2016 Board remand, the AOJ must issue an SOC with this issue, now characterized as entitlement to an effective date earlier than June 20, 2012, for the grant of service connection PTSD due to military sexual trauma, claimed as loss of sleep and depression.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's stomach condition.  Thus, the issue of entitlement to TDIU is intertwined with the Veteran's stomach claim, and a remand is also is warranted for the TDIU claim on this basis.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the notice of disagreement received in March 2015, as to the rating decision in February 2015, which the Veteran is appealing for entitlement to an effective date earlier than June 20, 2012, for the grant of service connection PTSD due to military sexual trauma, claimed as loss of sleep and depression.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

2.  Obtain any and all of the Veteran's VA treatment records, from the North Chicago VAMC, dated from June 2017, specifically to include July 2017 treatment records as referenced in the July 2017 supplemental statement of the case.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Forward the claims file to the July 2017 ankle conditions disability benefits questionnaire examiner or suitable substitute.  The entire claims file should be made available for review, to include a complete copy of this remand. 

Upon review of the record, the examiner must provide an opinion as to whether pain, weakness, fatigability or incoordination, associated with the Veteran's left ankle disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain, weakness, fatigability or incoordination on repeated use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so, to include eliciting information from the record and/or the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups of the left ankle.  Additionally, any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

A complete rationale for the opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

4.  Finally, after undertaking any other development deemed appropriate, to include additional VA examinations if warranted based on any new evidence received, readjudicate the issues on appeal, with consideration of referral to the Director, Compensation Service, for extraschedular consideration based on the combined effects of the Veteran's service-connected lumbar spine, right knee, right and left ankles, and stomach disabilities.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


